Citation Nr: 1731237	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  07-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD


D. Tierney, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1969 to December 1971, with service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has recharacterized the claim of entitlement to service connection for PTSD as reflected on the title page, to ensure consideration of all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In August 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The appeal was remanded in February 2015, and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but additional development is necessary prior to adjudication of the claims.
Regarding rheumatoid arthritis, the May 2016 VA examiner's opinion is inadequate, as it does not respond to the Board's request to address any relationship between the Veteran's arthritis and medications used to treat the Veteran's service-connected coronary artery disease and diabetes.  An addendum opinion is therefore needed.

Regarding the Veteran's psychiatric disorder, the September 2010 VA examiner was unable to review the claims file, and did not fully complete the Veteran's psychiatric summary due to the Veteran's response pattern.  Given this incomplete report, and subsequent psychiatric diagnoses of record, the Veteran should be scheduled for another examination on remand.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then refer the Veteran's claims file to an examiner other than the May 2016 VA examiner for preparation of an addendum opinion.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The examiner should review the entire claims file, including a copy of this remand, and such review should be noted in the examination report. 

Based on review of the record, the examiner should respond to the following: 

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's rheumatoid arthritis is a result of his military service, to include as a result of his exposure to cold temperatures while serving in Germany in late 1969/early 1970 and reports of untreated joint pain therein?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's rheumatoid arthritis was caused by his service-connected coronary artery disease and/or diabetes mellitus?  In rendering this opinion, the examiner must specifically address whether the Veteran's rheumatoid arthritis is proximately due to medications used to treat the Veteran's coronary artery disease and/or diabetes mellitus.

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's rheumatoid arthritis was aggravated (worsened) by his service-connected coronary artery disease and/or diabetes mellitus? In rendering this opinion, the examiner must specifically address whether the Veteran's rheumatoid arthritis has been aggravated (permanently worsened) by medications used to treat the Veteran's coronary artery disease and/or diabetes mellitus.

3. Then schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner should specifically address the following:

(a) A diagnosis of PTSD should be explicitly ruled in or excluded. 

(i) If a diagnosis of PTSD is not warranted, the examiner should discuss the basis for this conclusion, and reconcile this finding with the diagnosis of PTSD in his treatment records. 

(ii) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity. 

(iii) If a diagnosis of PTSD is warranted and is not due to fear of hostile military or terrorist activity, specify the stressor or stressors upon which that diagnosis is based. 

(b) If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service.   

(c) If a psychiatric disorder other than PTSD is not diagnosed, please reconcile this finding with the positive depression screen in his treatment records.

4. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




